Case 19-15281-pmm          Doc 47    Filed 09/29/20 Entered 09/29/20 11:52:04              Desc Main
                                     Document Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     (Reading)


 IN RE:
                                                    CHAPTER 13

 Steven S. Bebko aka Solid Surface by Bebko         CASE NO.: 19-15281-pmm
 Deborah M. Bebko
                                                    HEARING DATE: September 29, 2020
          Debtors                                   TIME: 10:00am
                                                    LOCATION: Courtroom #1


                                      ORDER FOR RELIEF
          AND NOW, upon the Motion of WILMINGTON TRUST, NATIONAL
 ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR
 MFRA TRUST 2014-2 (“Movant”) for relief from the Automatic Stay, and hearing thereon, it is
          ORDERED THAT: Relief is granted from the automatic stay provisions of 11 U.S.C. §
 362(a) to permit Movant to commence or continue its foreclosure on its mortgage on Mortgaged
 Premises located at 115 E. Walnut Street, Ephrata, PA 17522 (the “Mortgaged Premises”); to
 name the Debtors in the foreclosure suit solely for the purpose of foreclosing their interests in the
 Mortgaged Premises; and to allow the purchaser of the Mortgaged Premises at Sheriff’s Sale (or
 purchaser’s assignee) to take any legal action for the enforcement of its rights to possession of
 said Mortgaged Premises. and to pursue its rights under state law with regard to disposition of

 the property.

           ORDERED THAT: The relief granted by this Order shall survive the conversion of this
 bankruptcy case to a case under any other Chapter of the Bankruptcy Code. Rule 4001(a)(3) is
 not applicable and Movant may immediately enforce and implement this Order granting Relief
 from the Automatic Stay.


                                                       _______________________________
                                                       Patricia M. Mayer, USBJ
Date: September 29, 2020




 {08185608; 1}
